Citation Nr: 1825998	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-27 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sinus disorder, to include sinusitis and allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision of the Department of Veterans affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2016, the Board remanded the issues of entitlement to service connection for tinnitus and a sinus disorder to the Agency of Original Jurisdiction for additional development.  During the course of that development, service connection for tinnitus was granted by means of an April 2017 decision.  As that constitutes a total grant of that benefit sought on appeal, the issue of service connection for tinnitus is no longer before the Board.


FINDING OF FACT

A preponderance of the competent and credible evidence of record shows that the Veteran's claimed sinus disorder is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for a sinus disorder, to include sinusitis and allergic rhinitis, have not been met. 38 U.S.C. §§ 1110, 1131, 1132, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist
	
VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in June 2011 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA medical records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided with a VA examination in June 2011.  In addition, VA obtained an independent medical opinion in March 2017.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that, taken together, the examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Additionally, in light of treatment records that have been obtained and associated with the record, the obtaining of the requested medical opinion, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a causal relationship between the claimed in service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Furthermore, service incurrence will be presumed for certain chronic diseases if manifest to a compensable degree within the year after active service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Sinus Disorder, to include Sinusitis and Allergic Rhinitis

The Veteran's August 1965 service induction physical report reflects that he had normal sinuses.  On an August 1965 Report of Medical History, the Veteran indicated that he had a history of sinusitis and hay fever.  

In February 1967, the Veteran was treated for allergic sinusitis.  He was prescribed Dimetapp.

The July 1967 service separation examination report reflects that the Veteran's sinuses were normal.  The Veteran marked on an accompanying Report of Medical History that while he had a history of hay fever, he did not have sinusitis.

In a July 1994 statement, the Veteran remarked that he had been on medication for allergies for years.

Private treatment records from March 2001, August 2001, and June 2002 reflect treatment for allergies.

VA outpatient records show that the Veteran began allergen immunotherapy in June 2004.

On VA examination in June 2011, the examiner noted that the Veteran was seen once while on active duty for allergic sinusitis, and he was treated with a decongestant.  The examiner further noted the Veteran's self-reported history of nasal allergies and nasal obstruction.  After examining the Veteran, diagnoses of chronic allergic rhinitis and bilateral cerumen impactions were given.  The examiner stated that the Veteran exhibited signs and symptoms of allergic rhinitis which appeared under reasonably good control; the Veteran did not exhibit signs and symptoms of sinusitis.  After commenting on the service treatment records, the examiner opined that it was less likely than not that the Veteran's allergic rhinitis and hay fever were aggravated beyond normal progression by military service.  The examiner added that since the Veteran did not exhibit signs or symptoms of sinusitis, there was no need for a medical opinion for sinusitis.

In March 2017, the claims file was submitted to an independent medical examiner.  The examiner related that sinusitis is an infectious disease process of the sinus resulting and pain and pressure most often caused by bacteria; the pathology of sinusitis is infection.  Conversely, allergic rhinitis is not a disease or illness process; allergic rhinitis relates to symptoms involving the nose.

The examiner noted that the Veteran was treated in February 1967 for "allergic sinusitis."  The examiner said that as the note was silent for any objective, medically-based, clinical evidence to support a deep, infectious process of the paranasal spaces, it was as least as likely as not that the Veteran presented with allergic rhinitis that resolved with a decongestant.  It was noted that four months later, the July 1967 report of medical history revealed no history of sinusitis; there was mild, seasonal hay fever.  The independent medical examiner felt that the February 1967 episode was scute, transient, self-limited and consistent with seasonal allergies to the Veteran's nasal region rather than an infectious disease process.  

The examiner reviewed the June 2011 VA examination report and agreed with the June 2011 VA examiner's opinion.  The examiner indicated that it was less likely as not that the Veteran's claimed symptoms related to military service because the active duty and presumptive period medical notes demonstrated a single presentation of allergic inflammation.  The examiner further felt that it was less likely than not that the Veteran's current allergic rhinitis was aggravated by military service.

Although the Veteran received current treatment for allergic rhinitis, the medical treatment records were silent for sinusitis.  As such, it was less likely than not that the Veteran's claimed sinusitis was related to or aggravated by his military service because the evidence did not support a diagnosis of sinusitis.  The examiner stated that there was objective, medically-based, clinical evidence to support a diagnosis of allergic rhinitis.  The examiner opined that it was less likely than not that a sinus disorder had its onset in or was caused by service because sinusitis is separate from and distinct from allergic rhinitis.

Analysis

As a preliminary matter, a veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that (1) the disability existed prior to service and (2) was not aggravated by service will rebut the presumption of soundness.  See 38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003. 

Although there is some evidence which suggests that has the Veteran had sinus/hay fever symptoms which pre-dated his service (see August 1965 Report of Medical History on which the Veteran indicated that he had a history of sinusitis and hay fever); there is also conflicting evidence which indicates that the Veteran had no pre-existing sinus disorders upon entering active service (see August 1965 service induction physical report).

The Court has described the clear and unmistakable standard as an onerous one consisting of evidence that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  As the evidence shows debate regarding the existence of a pre-existing sinus disorder, the clear and unmistakable standard has not been met.  As such, the Veteran is presumed to have been sound upon entering active duty.  

Further, as shown by the medical treatment records, the evidence shows that the Veteran has a current diagnosis of allergic rhinitis.  The question is whether such allergic rhinitis was caused by the Veteran's active duty.  The preponderance of the evidence indicates that it was not.

It is clear that the Veteran earnestly and sincerely believes that his current allergic rhinitis is the result of his service.  The Board does not doubt in any way the sincerity of the Veteran's belief.  Further, the Veteran is competent to report on the onset of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this instance, the Board finds that the opinions of the June 2011 VA examiner and March 2017 independent medical examiner outweigh the opinion of the Veteran regarding any connection between the currently diagnosed allergic rhinitis and the Veteran's service.  The opinions given by the June 2011 VA examiner and March 2017 independent medical examiner are probative as they are definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  The examiners considered the Veteran's own assertions regarding the etiology of his condition; they both specifically included the Veteran's assertions within his examination report.  Additionally, the June 2011 VA examiner and March 2017 independent medical examiner were objective professionals who had the medical training and experience necessary to offer an etiology opinion based on medical knowledge.  Accordingly, these opinions are found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In fact, while other medical providers have recorded the Veteran's self-reported history, to date no medical professional has attributed the Veteran's currently diagnosed allergic rhinitis to his active military service.  Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the most probative evidence of record weighs against establishing a medical nexus between military service and the Veteran's allergic rhinitis.  

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claims for service connection, and the benefit-of-the-doubt rule is not for application.


ORDER

Entitlement to service connection for a sinus disorder, to include sinusitis and allergic rhinitis, is denied.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


